Case 20-10343-LSS   Doc 609   Filed 05/12/20   Page 1 of 4
Case 20-10343-LSS   Doc 609   Filed 05/12/20   Page 2 of 4
Case 20-10343-LSS   Doc 609   Filed 05/12/20   Page 3 of 4

                    EXHIBIT A
                                                              Case 20-10343-LSS              Doc 609            Filed 05/12/20   Page 4 of 4

                                                                                                     Exhibit A
                                                                                           OCP Notice Parties Service List
                                                                                             Served as set forth below

Description                                      Name                                      Address                               Fax          Email                                    Method of Service
Notice of Appearance/Request for Notices         Kramer Levin Naftalis & Frankel LLP       Attn: Thomas Moers Mayer              212-715-8000 tmayer@kramerlevin.com                   Email
Counsel to the Official Committee of Unsecured                                             Attn: Rachel Ringer                                rringer@kramerlevin.com
Creditors                                                                                  Attn: David E. Blabey Jr.                          dblabey@kramerlevin.com
                                                                                           Attn: Jennifer R. Sharret                          jsharret@kramerlevin.com
                                                                                           Attn: Megan M. Wasson                              mwasson@kramerlevin.com
                                                                                           177 Ave of the Americas
                                                                                           New York, NY 10036
Notice of Appearance/Request for Notices         Norton Rose Fulbright Us LLP              Attn: Louis R. Strubeck, Jr           214-855-8200 louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                  Attn: Kristian W. Gluck                            kristian.gluck@nortonrosefulbright.com
Association                                                                                Attn: Ryan E. Manns                                ryan.manns@nortonrosefulbright.com
                                                                                           2200 Ross Avenue, Suite 3600
                                                                                           Dallas, TX 75201-7933
Core Parties                                     Office of the United States Trustee       Attn: David L. Buchbinder             302-573-6497 david.l.buchbinder@usdoj.gov             Email
Office of the United States Trustee                                                        Attn: Hannah Mufson McCollum                       hannah.mccollum@usdoj.gov                First Class Mail
                                                                                           844 King St, Suite 2207
                                                                                           Lockbox 35
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices         Pachulski Stang Ziehl & Jones LLP         Attn: James I. Stang                  302-652-4400 jstang@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                   10100 Santa Monica Blvd, 13th Fl
                                                                                           Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices         Pachulski Stang Ziehl & Jones LLP         Attn: Robert Orgel                    302-652-4400 rorgel@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                   Attn: James O'Neill                                joneill@pszjlaw.com
                                                                                           Attn: John Lucas                                   jlucas@pszjlaw.com
                                                                                           Attn: Ilan Scharf                                  ischarf@pszjlaw.com
                                                                                           919 N Market St.,17th Floor
                                                                                           P.O. Box 8705
                                                                                           Wilmington, DE 19899-8705
Bonds                                            The County Commission Of Fayette County   c/o Steptoe & Johnson Pllc                                                                  First Class Mail
                                                                                           Attn: John Stump, Esq.
                                                                                           Chase Tower - Eighth Fl
                                                                                           707 Virginia St E.
                                                                                           Charleston, WV 25301
Core Parties                                     Young Conaway Stargatt & Taylor           Attn: James L. Patton, Jr             302-576-3325 jpatton@ycst.com                         Email
Counsel to Prepetition Future Claimants’                                                   Attn: Robert Brady                                 rbrady@ycst.com                          First Class Mail
Representative                                                                             Attn: Edwin Harron                                 eharron@ycst.com
                                                                                           Rodney Square
                                                                                           1000 N King St
                                                                                           Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                     Page 1 of 1
